DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 13, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 – 13, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heim et al(US 7,893,965, hereafter Heim) in view of Ito et al (US 2007/0041721, hereafter Ito).
As per claim 1, Heim discloses a camera device, comprising:
a substrate (Figure 7B element 362, column 10 lines 52 – 56);
a sensor (Figure 7B element 306) disposed on a first side of substrate, the sensor being configured to gather image information (column 9 lines 59 -65);
a lens (Figure 7B element 302) near the sensor (Figure 7B element 306); and
an electroactive polymer (Figure 7B element 310) that selectively causes relative movement between the sensor and the lens (column 9 lines 65 – column 10 lines 11), the electroactive polymer comprising a plurality of pads (Figure 7B element 364) disposed on the first side of the substrate at locations distal from one another (column 10 lines 45 – 56).
However, Heim does not explicitly teach electroactive polymer pads.
In the same field of endeavor, Ito teaches electroactive polymer pads (¶ 142).

As per claim 2, Heim discloses the camera device of claim 1, comprising a controller that is configured to control electrical energy applied to a respective electroactive polymer pad in an amount that causes the relative movement between the sensor and the lens (column 10 lines 28 – 29).
As per claim 3, Heim discloses the camera device of claim 2, wherein the controller is configured to determine when the camera device is in a calibrated state (column 8 lines 47 – 49);
determine at least one characteristic of the electrical energy applied to the respective electroactive polymer pad when the camera device is in the calibrated state; and
maintain the at least one characteristic of the electrical energy to maintain the calibrated state of the camera device.
As per claim 4, Heim discloses the camera device of claim 2, wherein the controller is configured to selectively adjust a position of at least one of the sensor or lens relative to the other of the lens or sensor to recalibrate the camera device (column 9 lines 62 – column 10 lines 3).
As per claim 5, Heim discloses the camera device of claim 1, wherein the electroactive polymer is situated against the substrate; and the substrate includes at least one conductive trace for providing electrical energy to a respective electroactive polymer (column 5 lines 46 – 55).
claim 6, Heim discloses the camera device of claim 1, comprising a housing supporting the lens and the substrate, wherein: a respective electroactive polymer pads is situated between the substrate and a reaction surface of the housing; a space occupied by the respective electroactive polymer pad changes responsive to electrical energy; the respective electroactive polymer pad reacts against the reaction surface as the space occupied by respective electroactive polymer pad changes; and a position of the substrate relative to the housing changes as the respective electroactive polymer pad reacts against the reaction surface (column 6 lines 24 – 64).
As per claim 7, Heim discloses the camera device of claim 6, comprising at least one resilient member associated with the substrate for allowing relative movement between the substrate and the reaction surface as the respective electroactive polymer pad  reacts against the reaction surface (column 6 lines 24 - 64).
As per claim 8, Heim discloses the camera device of claim 7, wherein the at least one resilient member biases the substrate toward the reaction surface (column 6 lines 24 - 64).
As per claim 9, Heim discloses the camera device of claim 7, wherein the electroactive polymer comprises a plurality of portions supported on the substrate (column 6 lines 24 - 64); and
the at least one resilient member comprises a plurality of members respectively associated with the plurality of electroactive polymer pads (column 6 lines 24 - 64).
As per claim 10, Heim discloses the camera device of claim 7, wherein the housing includes a substrate support; at least one fastener is received through an opening in the substrate support; the at least one fastener is secured to the housing; and the at least one resilient member is associated with the at least one fastener and 
As per claim 11, Heim discloses the camera device of claim 6, wherein the lens is supported in a fixed position relative to the housing (column 9 lines 65 – column 10 lines 11).
As per claim 12, Heim discloses the camera device of claim 1, wherein the relative movement includes at least one of a change in a distance between the sensor and the lens and a change in an angle of tilt between the sensor and the lens (column 18 lines 7 - 23).
As per claim 13, Heim discloses the camera device of claim 1, wherein: each of the plurality of electroactive polymer pads of the electroactive polymer responds to an amount of electrical energy applied to it; and different amounts of electrical energy applied to the portions, respectively, causes different relative movements between the sensor and the lens (column 17 lines 9 - 33).
Regarding claim 19, arguments analogous to those presented for claim 1 are applicable for claim 19.
Regarding claim 20, arguments analogous to those presented for claim 4 are applicable for claim 20.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487